FILED
                            NOT FOR PUBLICATION                            DEC 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JEROME RENE ROBINSON,                            No. 12-55273

               Plaintiff - Appellant,            D.C. No. 2:11-cv-04289-ODW-RZ

  v.
                                                 MEMORANDUM*
HOWARD SAXE; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Jerome Rene Robinson appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims for

failure to provide a short and plain statement of his claims under Federal Rule of

Civil Procedure 8. We have jurisdiction under 28 U.S.C. § 1291. We review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under 28 U.S.C. § 1915(e)); Dominguez v. Miller, 51 F.3d 1502, 1508

n.5 (9th Cir. 1995) (dismissal under Fed. R. Civ. P. 8). We affirm.

      The district court properly dismissed Robinson’s action after giving

Robinson two opportunities to amend because his second amended complaint was

lengthy and overly detailed, included fifty-three claims, and named more than a

dozen supervisory defendants who were not alleged to have personally participated

in the alleged violations. See Fed. R. Civ. P. 8(a) (stating that a complaint must

contain a “short and plain statement” of the grounds for the court’s jurisdiction and

the claims for relief); McHenry v. Renne, 84 F.3d 1172, 1178-79 (9th Cir. 1996)

(Rule 8 is an independent ground for dismissal and, regardless of the merits of the

allegations, requires each averment of a pleading to be simple, concise, and direct

in stating which defendant is liable to the plaintiff for which wrong).

      We reject Robinson’s contentions regarding the district court’s failure to

identify defects in any one of his claims or assess them on the merits; consider the

importance of his facial challenges, including on behalf of others; and specifically

address the magistrate judge’s recommendation or his objections to the same.

      AFFIRMED.




                                           2                                   12-55273